Citation Nr: 1544742	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin condition, including of the feet, the legs, under the arms, and other areas. 
 
 2. Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right shoulder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was remanded by the Board in June 2015; it is again before the Board.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's right shoulder disability has been manifested by degenerative joint disease with painful motion.  It has not been manifested by limitation of motion at shoulder level or worse, ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  There is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected right shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5010, 5003 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied in regard to his increased rating claim for the right shoulder disability.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in April 2012 and July 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Legal Criteria for Shoulder

Diagnostic Code 5010, rates traumatic arthritis and indicates that traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The record supports that the Veteran's right shoulder is his dominant/major shoulder.

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  Limitation of motion to 25 degrees from side is rated at 40 percent; midway between side and shoulder level is rated at 30 percent; and at shoulder level is rated at 20 percent.  38 C.F.R. § 4.71a.

There is no indication of ankylosis of scapulohumeral articulation, under DC 5200, impairment of the humerus, under DC 5202, or impairment of the clavicle or scapula, under DC 5203.  Therefore, these Diagnostic Codes, which also pertain to the shoulder, are not discussed.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The Veteran is currently rated under DC 5201 for degenerative joint disease of the right shoulder, at 10 percent for the duration of the appeal period, on the basis of painful motion of the right arm.

Facts and Analysis

The Veteran appeared for a VA examination in April 2012.  The examiner diagnosed degenerative joint disease of the right shoulder (acromioclavicular joint).  Range of motion was noted as follows: Flexion at 165 degrees with pain at 160 degrees; and abduction at 165 degrees with pain at 160 degrees.  The Veteran had no additional limitation of range of motion following repetitive use testing.

In regard to functional loss and additional limitation in range of motion, the examiner noted that the Veteran had less movement than normal and pain on movement.  The Veteran reported flare-ups of stiffness and pain.  The examiner found no localized tenderness or pain on palpation of the joints, no ankylosis, and no guarding of the right shoulder.  Muscle strength was normal.  The examiner noted no history of mechanical symptoms or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.

The Veteran felt that the 2012 examination did not adequately reflect the presence of instability of the shoulder.  In light of the Veteran's contention and to ensure that the Board had a complete record to evaluate the disability the Board previously remanded the case to afford the Veteran a current examination.  

The Veteran appeared again for a VA examination in July 2015.  The examiner opined that the Veteran suffered from mild glenohumeral joint degenerative joint disease.  X-rays were conducted which revealed mild osteopenia.  The Veteran reported painful motion, occasional dislocation of the collar bone, and popping of the collar bone, as well as decreased strength in his hand.  The Veteran reported no flare-ups and no functional loss.

The examiner found that the Veteran's flexion and abduction was 0 to 120 degrees, without wanting to flex further due to pain.  The examiner noted his belief that the shoulder would extend higher had the Veteran been willing to extend it.  Rotation and muscle strength were normal.  The examiner found no popping, grinding or dislocation with movement, and no ankylosis.  The examiner specifically stated that no shoulder instability was suspected.  

Under Diagnostic Code 5201, there is no indication of limitation of motion to 25 degrees from the side for a 40 percent rating; midway between side and shoulder level for a 30 percent rating; or at shoulder level for a 20 percent rating.  38 C.F.R. § 4.71a.

Again, there is no indication of ankylosis of the scapulohumeral articulation, under DC 5200, impairment of the humerus, under DC 5202, or impairment of the clavicle or scapula, under DC 5203.  

There is no indication of x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with the addition of occasional incapacitating exacerbations, to warrant a 20 percent rating under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Veteran is currently rated under DC 5201 for degenerative joint disease of the right shoulder, at 10 percent for the duration of the appeal period, on the basis of painful motion of the right arm.  The Board finds this rating appropriate, noting that the record does not support weakened movement, excess fatigability and incoordination to be present.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 38 C.F.R. § 4.45.

The Board has considered the Veteran's reports of instability, occasional dislocation of the collar bone, and popping of the collar bone, as well as decreased strength in his hand.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with his right shoulder condition.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, medical professionals, including the April 2012 and July 2015 examiners, found no stability, no dislocation, no popping or crepitus, and normal strength of the right extremity upon examination.  The Veteran has no submitted any further medical evidence to support his statements.  As such, the Board weighs the findings of the VA examiners over the Veteran's statements, and concludes that additional ratings for the Veteran's reported symptoms in full are not warranted.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right shoulder disability.  As such, the Board finds that the preponderance of the evidence of record is against a grant of higher rating for this condition.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating for the Veteran's right shoulder disability must be denied.  See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes painful motion, some limitation of motion, and arthritis of the right shoulder.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


ORDER

A rating in excess of 10 percent for a right shoulder disability is denied.


REMAND

Despite the development already undertaken, the Board concludes that a remand is necessary for further development prior to adjudicating the remaining claim.

The June 2015 Board remand found that the VA examination report and opinions of record were not adequate to make an informed decision, citing in part that the Veteran indicated in a March 2011 statement and in other written statements that his skin condition is intermittent in nature and occurs about two or three times per year, especially in winter.  Thus, the fact that his skin condition was not present at the time of the examination cannot alone be a basis for finding against a relationship to service if it manifests at other times.  Cf. Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase of skin condition was not adequate).  

The Board finds a remand is again unfortunately necessary, as the June 2015 remand instructions were not fully followed.  An additional VA examination as to the Veteran's skin was conducted in July 2015.  However, there is no indication that coordination with the Veteran was undertaken to attempt to conduct the examination during a flare-up.  For example, the Veteran reported his condition flares in colder weather, and the examination was conducted during the summer.  The Board remand directed that "Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (i.e. from treatment records) to determine that this is not required."  There is no indication of compliance with this directive.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA skin examination of the Veteran to assess the likelihood that any current skin condition is related to the skin conditions that manifested during service.  Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.  The examiner must review the claims file and document all pertinent clinical findings. 

After an examination and review of the medical history, the examiner must render an opinion as to the likelihood that any currently diagnosed skin condition was caused or related to the skin conditions that manifested during service, including athlete's foot and eczematoid dermatitis.  The opinion must be supported by a complete explanation.

2.  Finally, after completing any other development that may be indicated, readjudicate the claim for service connection for a skin condition on the merits. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


